Case: 18-20546      Document: 00514867038         Page: 1    Date Filed: 03/11/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                   United States Court of Appeals
                                                                            Fifth Circuit

                                    No. 18-20546                          FILED
                                  Summary Calendar                   March 11, 2019
                                                                     Lyle W. Cayce
                                                                          Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

J. MATILDE BARRIOS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:92-CR-111-6


Before DAVIS, HAYNES and GRAVES, Circuit Judges.
PER CURIAM: *
       J. Matilde Barrios, federal prisoner # 62104-079, appeals the denial of
his motion for a reduction in sentence under 18 U.S.C. § 3582(c)(2). We review
the district court’s denial of the § 3582(c)(2) motion for an abuse of discretion.
United States v. Evans, 587 F.3d 667, 672 (5th Cir. 2009).
       Barrios contends that the district court should have granted a reduction
in sentence to prevent unwarranted sentencing disparities among him and his


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-20546     Document: 00514867038      Page: 2   Date Filed: 03/11/2019


                                  No. 18-20546

more culpable codefendants. He indicates that, because he was a non-essential
participant in the offense of conviction, he was entitled to a sentence reduction
under Amendment 794 to the Sentencing Guidelines.
      In his § 3582(c)(2) motion, Barrios did not mention a specific amendment
underlying his request for a sentence reduction. He cites Amendment 794 for
the first time on appeal. We generally will not consider theories of relief raised
originally on appeal absent exceptional circumstances. Leverette v. Louisville
Ladder Co., 183 F.3d 339, 342 (5th Cir. 1999). In any event, the district court
was not authorized to grant a reduction based on Amendment 794 because that
amendment is not listed in U.S.S.G. § 1B1.10(d). See Dillon v. United States,
560 U.S. 817, 826 (2010); see also United States v. Drath, 89 F.3d 216, 217-18
(5th Cir. 1996). Barrios’s claim that Amendment 794 constitutes a clarifying
amendment that can be applied retroactively is unavailing. See United States
v. Sanchez-Villareal, 857 F.3d 714, 719-21 (5th Cir. 2017).
      Barrios also suggests that the district court erred by finding that he was
not entitled to a reduction based on the 18 U.S.C. § 3553(a) sentencing factors.
However, a district court will consider whether a reduction is merited based on
the § 3553(a) factors only if it first concludes that a reduction is authorized and
consistent with § 1B1.10. See Dillon, 560 U.S. at 826-27. A sentence reduction
is authorized if the guidelines range applicable to a prisoner subsequently has
been lowered based on an amendment to the Guidelines listed in § 1B1.10(d).
§ 1B1.10(a)(1). Barrios has failed to identify such an amendment, and, thus,
the district court was not required to consider the § 3553(a) factors. See Dillon,
560 U.S. at 826.
      Therefore, the district court did not abuse its discretion in denying relief.
See Evans, 587 F.3d at 672. Accordingly, the judgment of the district court is
AFFIRMED.



                                        2